Case 4:19-cv-00577-ALM-KPJ Document 47 Filed 04/09/20 Page 1of1 Pa BEA So

AO 440 (Rev. 06/12) Sammons in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00577-ALM

 

PROOF OF SERVICE
(This section should not be filed with the court untess required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, ifany) | OWITCNCE M . Pea resoy\
was received by me on (date) ql 1412620 .

 

I personally served the summons on the individual at (place)

 

on (daie) Sor

OF DUSINESS
a1 left the summons at the individuai’s serie Ok OF Dus mes with (name) Vy) IML CAW

" Do é M CoO Wb vKer , a person of suitable age and discretion who eS, there,
on (date) ZIz}}2020 _ ; and mailed a copy to the individual’s last known address; ef OA 2)24 [2020 .

 

 

C { served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ‘or
C1 IT returned the summons unexecuted because ; or
CO Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 2|24\2020

 

re ’s signature

Erika reveal,

4 Printed name and title

lob: Db 247 Ra whittstone Ny 357

Server's address

Additional information regarding attempted service, etc:

 

 
